Citation Nr: 0533587	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  03-22 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for degenerative disc 
disease, status post discectomy, L5-S1, rated as 20 percent 
disabling prior to September 30, 2002, and 40 percent 
disabling from September 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from October 1979 to 
October 2001. 
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that assigned an initial disability 
evaluation of 20 percent for degenerative disc disease, 
status post discectomy, L5-S1.  In an October 2003 rating 
decision, the disability evaluation was increased to 40 
percent, effective September 30, 2002.  This did not resolve 
the veteran's appeal.   


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
productive of severe limitation of flexion with limitation of 
motion of the thoracolumbar spine to less than 30 degrees.

2.  The veteran's intervertebral disc syndrome does not more 
nearly approximate pronounced than severe; ankylosis of the 
lumbar spine is not present; and the veteran has not had 
incapacitating episodes having a total duration of at least 
six weeks during any 12 month period.  

3.  The veteran has incomplete paralysis of the right sciatic 
nerve that more nearly approximates mild than moderate.

3.  The veteran has no significant impairment of the left 
sciatic nerve.

4.  The surgical scar of the veteran's low back is tender and 
painful.




CONCLUSION OF LAW

Throughout the initial evaluation period, the components of 
the postoperative residuals of degenerative disc disease of 
the lumbosacral spine warrant a 40 percent evaluation for 
limitation of motion of the lumbosacral spine, a 10 percent 
evaluation for impairment of the right sciatic nerve, and a 
10 percent evaluation for a surgical scar.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
§ 4.118, Diagnostic Code 7804 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, 
§ 4.118, Diagnostic Code 7804 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that VA's General 
Counsel has held that the notification requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and the 
regulations implementing it are not applicable to downstream 
issues, such as an appeal of the initial disability 
evaluation assigned for a disability.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The Board is bound by this opinion.  See 38 
U.S.C.A. § 7104(c) (West 2002). 
 
In any event, the Board notes that through the statement of 
the case and various letters from the RO to the veteran, 
including a letter dated in June 2004, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claim for a higher initial disability 
evaluation for his service-connected back disability, the 
information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. 
 
The record also reflects that the veteran's service medical 
records and pertinent post-service medical records have been 
obtained.  In addition, the veteran has been afforded several 
VA examinations to assess the severity of his back 
disability.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that the RO 
has complied with VA's duty to assist the veteran in the 
development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the 
veteran's claim. 

 
Evidentiary Background 
 
Service medical records show that the veteran was initially 
treated for complaints of low back pain in November 1982.  
Subsequent medical records show treatment for low back 
problems on multiple occasions.  In March 2001, he underwent 
a right L5-S1 microdiscectomy that was followed by 
reexploration and discectomy of L5-S1 in April 2001.   
 
In connection with his claim, VA examined the veteran in 
February 2002.  The report of a VA general medical 
examination notes that the veteran reported that he had back 
pain that had become progressively worse over the years.  
Despite his surgery, he complained of radiculopathy down his 
right leg.  This pain was continuous at times and noted to be 
sharp.  The veteran was currently employed as a trainer and 
performed a lot of standing.  He was unable to participate in 
sports or swim as he had in the past.  He was advised not to 
lift anything greater than 30 pounds.   
 
The examiner noted that the veteran appeared stoic.  He 
ambulated with a slow gait.  He also moved slowly from a 
seated position to standing.  He sat in a chair at an angle 
apparently to relieve pressure in his back.  Driving more 
than 15 minutes caused pain to radiate into his right leg.  
In bed at night, he experienced stiffness of his leg and low 
back pain if he laid the wrong way.  The examiner noted some 
evidence of guarding.  Range of motion testing revealed 
forward flexion to 20 degrees and backward extension to 5 
degrees with pain in the lumbar area.  Lateral bending was to 
5 degrees bilaterally with pain.  Straight leg raise testing 
produced pain in the lumbar area.  With range of motion 
testing, the veteran's pain radiated into his right lower 
extremity.  The veteran's lower extremities had 5 out of 5 
strength with normal sensation.  He was able to perform heel 
and toe raises and tandem walk without difficulty.   
 
The report of a VA spine examination, also conducted in 
February 2002, notes that the veteran, while having bowel and 
bladder symptoms prior to his April 2001 surgery, reported 
that he was now able to hold his urine and bowels.  However, 
he had back pain that was a constant 4 on a scale from 1 to 
10.  He took Celebrex which only helped for a few hours out 
of the day.  He reported some residual weakness in his right 
lower extremity and some numbness along the lateral aspect of 
his leg.   
 
On examination, the veteran had a positive straight leg raise 
test on the right at 30 degrees with a positive contralateral 
straight leg raise test on the left at 40 degrees.  He had 
very tight hamstrings as well.  His overall hip motion was 
excellent.  He was able to forward flex to within 18 inches 
of the floor and able to abduct to 20 degrees each way.  His 
extension was to 20 degrees.  He had 5 out 5 strength on the 
left and 4 out of 5 strength on the right.  He was able to 
toe walk and heel walk.  He reported decreased sensation over 
the lateral aspect of his leg.  X-rays revealed a 
significantly decreased disc space at the L5-S1 junction as 
well as facet hypertrophy and degeneration at the L5-S1 
interspace.  The pertinet diagnoses were status post L5-S1 
discectomy with residual neurologic loss on the right side; 
degenerative disc disease of L5-S1; and facet degeneration of 
L5-S1.   
 
Post service outpatient treatment records from Naval Medical 
Centers in Bethesda, Maryland, and Quantico, Virginia, show 
that the veteran received treatment for various conditions 
including his service-connected back disability.  These 
records show that he complained of back pain that radiated 
into his right buttock and right lower extremity.  During 
treatment, the veteran reported burning, numbness, and 
tingling in his right lower extremity.  He was observed to 
have an antalgic gait and had difficulty bending.  During 
treatment on September 30, 2002, the veteran reported an 
inability to bend over.  He had pain that shot down his right 
leg with numbness into his calf and some urinary 
difficulties.  He was noted to be very uncomfortable and to 
have some instability in his gait.  Continued worsening of 
right buttock and leg pain was noted during subsequent 
treatment in November 2002.   
 
Subsequent VA outpatient treatment records show continued 
complaints of low back pain.  In June 2003, he reported lower 
back pain radiating down into his right calf.  He had been 
seen by pain management, but refused nerve block therapy.  
Celebrex was not working and he was prescribed Vioxx.  
Examination revealed tenderness along the lumbosacral spine 
and paraspinal tenderness in the same region.  Straight leg 
raise testing was positive on the right.  Neurological 
examination revealed 5 out 5 strength throughout the right 
lower extremity.  Testing created a lot of pain.  Reflexes 
were recorded as 2/4.  The assessment was degenerative disc 
disease, sciatica, with no neurological compromise.   
 
In September 2003, the veteran was afforded a VA spine 
examination.  It was noted that he had been prescribed 
Celebrex and Vioxx with no relief.  He continued to report 
back pain radiating down into his right leg.  He reported 
sustained significant weakness in his right lower extremity 
that had not recovered despite treatment.  The veteran 
reported that he could not bend or put on his socks or shoes.  
While he noted that his physicians had recommended lumbar 
fusion and epidural steroid injections, he declined such 
treatment.  The veteran reported that his symptoms were worse 
with cold, rainy, wet weather.  Additionally, his pain 
worsened with bending, lifting, or any type of activity that 
stressed the back.  The veteran had considerable stiffness 
and reported weakness as well as a dull ache.  His pain was 
directly in the L5-S1 area.  He did not wear a brace or use 
ambulatory devices.  He reported an unsteady gait and 
balanced on his left lower extremity.  He could not walk more 
than a quarter of a mile without pain and he could no longer 
drive any distance.   
 
The physical examination disclosed a well healed surgical 
scar.  Tenderness was noted over the scar.  Examination of 
the lumbar spine revealed no tenderness in the paraspinal 
musculature.  He had 20 degrees of forward bending, 10 
degrees of extension, and 10 degrees of side-to-side bending, 
all with discomfort.  He had limited range of motion at the 
hips to 90 degrees of flexion with significant pain.  He had 
full range of motion of his knees and ankles.  He had 4 out 
of 5 strength in the lower extremities with a subjective 
decreased sensation in the right lower extremity.  He had no 
clonus or Babinski.  Reflexes were 2+ and symmetrical.  He 
had a negative straight leg raise test on both sides.   
 
In April 2004, the veteran received VA outpatient treatment 
for his low back condition.  He complained of radiating pain 
down his right leg which eliminated all physical activity.  
He was prescribed gabapentin.  He was resistant to anything 
else, especially narcotics, as he required security 
clearance. 
 
 
Legal Criteria 
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005). 
 
When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7. 
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005). 
 
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.   
 
The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999). 
 
Under 38 C.F.R. § 4.14 (2005) the evaluation of the same 
disability under various diagnoses is to be avoided, however, 
the regulation does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).   
 
The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003. 
 
The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).   
 
In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003. 
 
In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.  
 
Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).   

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).
 
Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 
 
Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
 
Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.   
 
The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Disabilities of the sciatic nerve are evaluated under 
Diagnostic Code 8520.  38 C.F.R. § 4.124a (2005).  Under 
these criteria, a 10 percent disability evaluation is 
warranted with mild incomplete paralysis of the sciatic 
nerve.  A 20 percent disability evaluation is warranted with 
moderate incomplete paralysis of the sciatic nerve.   

Under the former, a superficial scar warrants a 10 percent 
evaluation if it is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7804 
(2002).  Under criteria which became effective August 30, 
2002, a superficial scar warrants a 10 percent evaluation if 
it is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804(2005).  

 
Analysis 

After a review of the evidence, the Board finds that a 
disability evaluation of 40 percent is warranted for 
limitation of motion throughout the initial evaluation 
period.  

The evidence shows that the limitation of motion of the 
veteran's low back more nearly approximated severe than 
moderate during the period prior to September 26, 2003, and 
that the presence of limitation of forward flexion to 30 
degrees or less is demonstrated for the period beginning 
September 26, 2003.  While the veteran was able to forward 
flex to within 18 degrees of the floor during VA orthopedic 
examination in February 2002, that same month he was afforded 
a general medical examination documenting flexion to 20 
degrees and extension to 5 degrees with radiating pain in 
February 2002.  He ambulated with a slow gait and displayed 
guarding.  Straight leg raise testing also produced pain in 
the lumbar area.  Similarly, during examination in September 
2003, the veteran had limitation of flexion to 20 degrees 
with only 10 degrees of extension with discomfort during 
testing.  He could not walk more than a quarter of a mile 
without pain and could no longer drive.  Based on the 
foregoing, the Board finds that a 40 percent disability 
evaluation is warranted for limitation of motion throughout 
the initial evaluation period.

The veteran does retain some useful motion of the lumbosacral 
spine so a higher evaluation is not warranted on the basis of 
unfavorable ankylosis under the former or current criteria.

In addition to his limitation of motion, the veteran's 
service-connected back disability has a neurological 
component.  

Throughout the course of the appeal, the veteran has 
consistently complained of radiation of his back pain into 
his right leg with numbness in the right leg.  During 
examination in February 2002, it was noted that his pain 
radiated into the right leg during range of motion testing.  
Additionally, he has had positive straight leg tests.  
Despite the foregoing, he was able to perform heel and toe 
raises as well as tandem walk without difficulty in February 
2002.  While he experienced bowel and bladder symptoms during 
service prior to his last surgery, he had no current 
complaints of such incontinency during examination in 2002.  
In June 2003, he had good strength in the right lower 
extremity with no neurologic compromise.  While he complained 
of some urinary difficulties during treatment in September 
2003, no such complaints were noted during examination in 
September 2003.  At that time, he had 4 out of 5 strength in 
the lower extremities with subjective decreased sensation in 
the right lower extremity.  In light of the foregoing, the 
Board finds that throughout the initial evaluation period, a 
separate 10 percent evaluation is warranted for mild 
incomplete paralysis of the right sciatic nerve.  A rating in 
excess of 10 percent is not warranted as the evidence does 
not show that the disability more closely approximate 
moderate incomplete paralysis of the sciatic nerve.

As contended by the veteran's representative, the Board also 
concludes that a separate 10 percent evaluation is warranted 
for a surgical scar throughout the initial evaluation because 
the scar was found to be tender on the VA examination in 
September 3003. 

The Board has also considered whether a higher disability 
evaluation is warranted under any other schedular provision 
but has found none.  The evidence does not show that the 
veteran's intervertebral disc syndrome more nearly 
approximates pronounced than severe, as required for a higher 
rating under Diagnostic Code 5293 prior to September 23, 
2002.  In this regard, the Board notes that while the veteran 
reported having radiating pain and subjective complaints of 
lower right extremity weakness and numbness were noted, he 
usually had 5 out of 5 strength in his lower extremities with 
normal sensation in his legs.  Likewise, he was able to 
perform heel and toe raises and tandem walk without 
difficulty.    

Similarly, there is no medical evidence demonstrating the 
presence of incapacitating episodes of more than 6 weeks 
duration in a 12 month period.  Therefore, the disability 
does not warrant a rating in excess of 40 percent on the 
basis of incapacitating episodes under the criteria effective 
from September 23, 2002.  

Accordingly, the Board concludes that the disability warrants 
a 40 percent evaluation for limitation of motion, a separate 
10 percent evaluation for neurological impairment of the 
right lower extremity, and a separate evaluation for a tender 
and painful scar.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability, and that the manifestations of the 
disability are not in excess of those contemplated by the 
assigned evaluations.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order. 


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that throughout the initial 
evaluation period, the components of the postoperative 
residuals of degenerative disc disease of the lumbosacral 
spine warrant a 40 percent disability evaluation for 
limitation of motion, a separate 10 percent rating for 
neurological impairment of the right lower extremity, and a 
separate 10 percent evaluation for a surgical scar, the 
appeal is granted to this extent and subject to the criteria 
governing the payment of monetary benefits.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


